This case presents an appeal from the Corporation Commission of the state and involves the question of the right of the Atchison, Topeka   Santa Fe Railway Company to change the name of a station on its line of road from Douglas to Onyx. The Attorney General, along with the company, have entered into a stipulation in which they adopt the conclusion reached by this court in the case of M., K.   T. Ry. Co. v. State, *Page 421 25 Okla. 437, 106 P. 858, as controlling in this case, the said stipulation being as follows:
"Comes now the parties to the above entitled action and hereby agree that this cause is similar to Missouri, Kansas  
Texas Railway Company v. State et al., decided by this court January 11, 1910, reported in the 106th Pacific Reporter at page 858, and that the decision of the court in that cause is controlling as to all questions of jurisdiction and law arising herein. On which account it is agreed the court may take the record herein, consider the same in connection with the above styled cause, already decided by this court, and decide the question in due course of business. Neither of the parties being able to cite the court to any other authorities which would be helpful or suggestive. It being further understood that in case the order of the Corporation Commission is reversed herein, that the railway company will agree to change the name of its station at Onyx to any name suggested by the Corporation Commission which may be different from some station already in existence on its system. This agreement to take the place of and be in lieu of brief by either or both parties, oral argument being waived, and cause submitted to the court on this agreement."
Under this agreement, therefore, the order herein will be the same as in the case noted, and the conclusion reached by the Corporation Commission is, accordingly, reversed, and the cause remanded for such further action before the Corporation Commission by the parties, not inconsistent with the stipulation herein and this opinion, as they may desire to take.
All the Justices concur. *Page 422